Response to After Final
	Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. On pages 5-6, Applicant argues primary reference US Patent 7,127,937 (Thyroff) does not teach standardizing the measured pressure at shut-down to a standard temperature and standardizing the measured pressure before start up to an actual temperature which deviates from the standard temperature.  
	Thyroff is used to teach taking the difference of measured values at shut down and start up to determine that a leak exists (Abstract), disclosing the limitations “acquiring measured values M before or during deactivation of the fuel cell system, acquiring measured values N during or after reactivation of the fuel cell system and comparing the measured values M and N with one another” and “wherein the standardized values iMP2 and iHP2 are compared with the standardized values nMP1 and nlP1, and wherein a fluid loss from the fuel cell system is detected by means of the comparison of the standardized values nMP1 and nlP1 with the standardized values iMP2 and iHJP2.”
	It is noted the relationship between pressure, temperature and volume (measuring of a leak, or measuring fluid loss) are well known in the art as a basic gas laws, i.e. Charles’s law, Boyle’s Law and Avagadro’s law.
	As for standardizing the values, US Patent 5,297,423 (Keating) teaches standardizing pressure to temperature, “The basic function of these sensors is to allow the system to eventually determine a displaced or dispensed product volume referenced to a standard temperature. It is this referenced volume value that is compared with a previous referenced volume value and used to determine delivery reconciliation, inventory reconciliation, and leak detection” (Col 10, Ln 52), where this concept may be applied before and after the activation disclosed by Thyroff.
Thyroff and Keating renders the claim limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857